EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with Melissa B. Thompson (Reg. No. 66,776) on September 29, 2021.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follows: 
 Referring to claims 21-25, Claims 21-25 are “Canceled”.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
The application of Rindsberg et al. for a “vehicle message addressing” filed May 25, 2019 has been examined.

This application is a CON of 16/004,834, filed June 11, 2018, now US# 10,535,235,
which is a CON of 14/325,857, filed July 8, 2014, now US# 9,997,030,
which is a CON of 12/120,877 filed May 15, 2008, now US# 8,803,672.

A preliminary amendment to the claims 1-20 has been entered and made of record. Claims 1-20 has been cancelled. The new set of claims 21-32 are introduced.
Applicant’s election without traverse of Group II, including claims 26-32, in the reply filed on August 27, 2021 is acknowledged.
 
Claims 26-32 are pending.

Specification

The disclosure is objected to because of the following informalities: Under cross references to related applications CON status needs to be updated.  Serial Number 16/004,834, filed June 11, 2018, now US# 10,535,235, which is a CON of Serial Number 14/325,857, filed July 8, 2014, now US# 9,997,030, which is a CON of Serial Number 12/120,877 filed May 15, 2008, now US# 8,803,672.  This application claims priority to U.S. provisional application number 60/938,131, which is filed on May 15, 2007.

Allowable Subject Matter

Claims 26-32 are allowed.
Referring to claim 26, the following is a statement of reasons for the indication of allowable subject matter: the prior art either alone or in combination fail to disclose or suggest limitations that receiving a formatted group of messages from a messaging interface; assigning the group of messages to a predetermined channel; and encoding the group of messages based on: determining whether one or more wildcards are used in addressing the group of messages to a group of subscribers; and determining whether a range of vehicle identification numbers (VINs) that respectively correspond to a plurality of subscribers are used in addressing the group of messages to another group of subscribers.

Claims 27-32 depend either directly or indirectly upon independent claim 26; therefore, these claims are also allowed by virtue of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is (571)272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/NAM V NGUYEN/
Primary Examiner, Art Unit 2684